Name: Commission Regulation (EC) No 2071/97 of 23 October 1997 fixing the single reduction coefficient for the determination of the provisional quantity of bananas to be allocated to each operator in categories A and B from the tariff quota for 1998 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy;  international trade
 Date Published: nan

 24. 10 . 97 I EN I Official Journal of the European Communities L 291 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2071 /97 of 23 October 1997 fixing the single reduction coefficient for the determination of the provisional quantity of bananas to be allocated to each operator in categories A and B from the tariff quota for 1998 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, B operators for 1998 should be determined provisionally so that import licences can be issued for the first quarters of the year; whereas the reduction coefficient should be calculated for each category of operators referred to in Article 6 of Regulation (EEC) No 1442/93 on the basis of a tariff quota of 2 200 000 tonnes and of the breakdown provided for in Article 19 ( 1 ) of Regulation (EEC) No 404/93 : Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas pursuant to Article 6 of Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for import ­ ing bananas into the Community (3), as last amended by Regulation (EC) No 1409/96 (4), depending on the annual tariff quota and the total reference quantities of operators as referred to in Articles 3 et seq. of the said Regulation , the Commission is to fix, where appropriate , a single reduction coefficient for each category of operators to be applied to operators' reference quantities to determine the quantity to be allocated to each for the year in question ; Whereas the total figure for the reference quantities thus calculated is 2 054 729 tonnes for all category A operators and 1 436 455 tonnes for all category B operators; Whereas the notifications made by the Member States pursuant to Article 5 (3) of Regulation (EEC) No 1442/93 concerning the total reference quantities calculated for the operators registered with them and the total quantities of bananas marketed in respect of each activity by those operators reveal that the same quantities marketed in respect of the same activity have been counted twice for different operators in several Member States; Whereas the use of the abovementioned figures as no ­ tified by certain Member States would lead , having regard to the quantities counted twice , to the determination of an excessively high single reduction coefficient which would penalize certain categories of operator; whereas, to avoid unfair treatment of certain operators, which would be difficult to rectify, the reduction coefficient should be determined on the basis of the notifications by Member States minus the quantities counted twice as assessed by the Commission ; Whereas provision should be made for the immediate application of the rules laid down in this Regulation so that operators can benefit from them as soon as possible ; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit laid down by its chairman , Whereas on 4 April 1995 the Commission transmitted a proposal to the Council for a Regulation adjusting Regu ­ lation (EEC) No 404/93 as regards the volume of the annual tariff quota for imports of bananas into the Community following the accession of Austria , Finland and Sweden ; whereas, to date, the Council , despite the Commission's efforts , has not taken any decision on increasing the tariff quota on the basis of the abovemen ­ tioned proposal ; Whereas, without prejudging the measures to be decided by the Council , the reference quantities of category A and (') OJ L 47, 25 . 2 . 1993, p . 1 . (2) OJ L 349, 31 . 12 . 1994, p . 105 . (') UJ L 142, 12. 6 . 1^9-3 , p . b .H OJ L 181 , 20 . 7 . 1996, p . 13 . L 291 /2 EN Official Journal of the European Communities 24 . 10 . 97 HAS ADOPTED THIS REGULATION : Article 1 The provisional quantity to be allocated to each operator in categories A and B for the period 1 January to 31 December 1998 within the tariff quota referred to in Articles 18 and 19 of Regulation (EEC) No 404/93 shall be calculated by applying to the operator's reference quantity, determined in accordance with Article 5 of Regulation (EEC) No 1442/93 , the following single reduc ­ tion coefficients :  for each category A operator: 0,712016,  for each category B operator: 0,459465 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The provisions of this Regulation shall apply without prejudice to any adjustments resulting from further checks or to any measures to be adopted for the applica ­ tion of subsequent Council decisions . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1997. For the Commission Franz FISCHLER Member of the Commission